EXHIBIT 32.2 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1 SARBANES-OXLEY ACT OF 2002 Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, I, John Quinn, the Chief Financial Officer of Single Touch Systems Inc. (the “Company”), hereby certify, that, to my knowledge: 1. The Annual Report on Form 10-K for the year ended September 30, 2011 (the “Report”) of the Company fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: December 29, 2011 /s/ John Quinn John Quinn Chief Financial Officer (Principal Financial Officer)
